DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2009/0280440 (hereinafter referred to as Tarutani).
Tarutani, in the abstract, and in [0025], [0039], discloses a surface treating agent (composition), wherein the surface treating agent is applied on the developed resist pattern, the developed . 
Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2008/0248427 (hereinafter referred to as Thiyagarajan).
Thiyagarajan, in [0011], discloses a shrink coating composition for reducing the critical dimensions of the patterned photoresist substrate by forming a layer of the shrink coating composition over the imaged photoresist pattern. Thiyagarajan, in [0063], discloses that the photoresist pattern is formed on a substrate.  Thiyagarajan, in [0021], discloses that the shrink coating composition includes in its composition, solvents such as ethylene glycol monoethyl ether as the ether-based solvent and alcohols such as heptanol (C1- C8 alcohols) (the claimed pattern . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2008/0248427 (hereinafter referred to as Thiyagarajan) in view of .
 Thiyagarajan, in [0021], [0063], [0064], teaches forming a photoresist pattern on the substrate; Thiyagarajan discloses that a shrink coating material, that includes in its composition solvents such as ethylene glycol monoethyl ether as the ether-based solvent and alcohol that includes the claimed heptanol (C1- C8 alcohols) (the claimed pattern shrink material and solvent), each in the claimed amount (about 20 wt.%), is applied onto the photoresist patterned substrate and discloses that the shrink coating material can also include additives such as surfactants.  Thiyagarajan, in [0011], discloses a shrink coating composition for reducing the critical dimensions of the patterned photoresist substrate by forming a layer of the shrink coating composition over the imaged photoresist pattern. Thiyagarajan, in [0033], [0052], and [0054], discloses that the shrink material composition (shrink coating material) was coated onto the photoresist pattern 
	The difference between the claim and Thiyagarajan is that Thiyagarajan does not disclose the claimed spin drying after the applying/puddling of the shrink coating material on the resist pattern.
	Tarutani, in [0477] discloses that after the puddling of the treating agent material onto the resist pattern, the treating agent coated resist pattern was subjected to spin drying.
	Therefore, it would be obvious to a skilled artisan to modify Thiyagarajan by employing the spin drying after the coating of the resist pattern as taught by Tarutani because Thiyagarajan, in [0033], discloses that after the shrink composition-treatment, the shrink-composition coated resist pattern is subjected to a removal process, and Tarutani in [0477][-0478], discloses that spin drying enables the removal of the excess treating agent material and shake of the excess solvent.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, and Terminal Disclaimed filed September 9, 2021, with respect to the rejection(s) of claim(s) 1, 10 under 35 U.S.C. 112(b), and the Provisional Obviousness-type double patenting rejection have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 10-11. See paragraph nos. 3, 4, and 6, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 9, 2021.